DETAILED ACTION
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16048820, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the limitations regarding wax are not disclosed. Claims 1-17 thereby are considered to have an effective filing date of 6/10/2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moorman (US 2019/0029319) in view of Di Carlo (US 2016/0066619). 
Moorman teaches an identical vaporizer and method for vaporizing [pages 4-5, claims 1-17], except for the fact that Moorman discloses a dry herb vaporizer and a method for vaporizing a dry herb, with a dry herb heating chamber, rather than the claimed wax. Di Carlo teaches that either dry herbs or wax may be vaporized [0005, 0028]. It would have been obvious to one of ordinary skill in the art to prima facie obvious to substitute art recognized equivalents known for the same purpose, see MPEP 2144.06. 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moorman (US 2019/0029319) in view of Montgomery (US 2016/0174607). 
Moorman teaches an identical vaporizer and method for vaporizing [pages 4-5, claims 1-17], except for the fact that Moorman discloses a dry herb vaporizer and a method for vaporizing a dry herb, with a dry herb heating chamber, rather than the claimed wax. Montgomery teaches that either dry herbs or wax may be vaporized depending on user’s preference [0007]. It would have been obvious to one of ordinary skill in the art to modify the vaporizer and method of Moorman to be a wax vaporizer with a wax heating chamber wherein wax is vaporized to achieve predictable results, i.e. vaporization of the wax and inhalation of the vapor by the user. It is prima facie obvious to substitute art recognized equivalents known for the same purpose, see MPEP 2144.06. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,905,164 in view of Di Carlo (US 2016/0066619).
Claims 1-17 of the ‘164 patent teaches an identical vaporizer and method for vaporizing, except for the fact that the ‘164 claims disclose a dry herb vaporizer and method for vaporizing a dry herb, with a dry herb heating chamber, rather than the claimed wax of the instant invention. Montgomery teaches that either dry herbs or wax may be vaporized depending on user’s preference [0007]. It would have been obvious to one of ordinary skill in the art to modify the vaporizer and method of the ‘164 claims to prima facie obvious to substitute art recognized equivalents known for the same purpose, see MPEP 2144.06. 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,905,164 in view of Montgomery (US 2016/0174607).
Claims 1-17 of the ‘164 patent teach an identical vaporizer and method for vaporizing, except for the fact that the ‘164 claims disclose a dry herb vaporizer and method for vaporizing a dry herb, with a dry herb heating chamber, rather than the claimed wax of the instant invention. Montgomery teaches that either dry herbs or wax may be vaporized depending on user’s preference [0007]. It would have been obvious to one of ordinary skill in the art to modify the vaporizer and method of the ‘164 claims to be a wax vaporizer with a wax heating chamber wherein wax is vaporized to achieve predictable results, i.e. vaporization of the wax and inhalation of the vapor by the user. It is prima facie obvious to substitute art recognized equivalents known for the same purpose, see MPEP 2144.06. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC YAARY/Examiner, Art Unit 1747